Citation Nr: 1625049	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO. 13-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1. Entitlement to service connection for a lump in the left testicle with associated pain. 

2. Entitlement to service connection for fibromyalgia, claimed as muscle, body, and joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4. Entitlement to service connection for neuropsychological symptoms, claimed as a lack of memory and concentration, to include as a manifestation of a medically unexplained, chronic multi-symptom illness.

5. Entitlement to service connection for gastrointestinal symptoms, to include as a manifestation of a medically unexplained, chronic multi-symptom illness.

6. Entitlement to service connection for migraine headaches, to include as secondary to service-connected allergic rhinitis. 

7. Entitlement to service connection for a sinus condition, to include as a manifestation of a medically unexplained, chronic multi-symptom illness. 

8. Entitlement to service connection for throat and ear symptoms, to include as a manifestation of a medically unexplained, chronic multi-symptom illness.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1991. The Veteran served in Southwest Asia from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2015, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. During the hearing, the Veteran requested, and was granted, a period of 60 days within which to submit additional evidence in support of the appeal.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of service connection for migraine headaches, a sinus condition, and throat and ear symptoms are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to service connection for a lump in the left testicle with associated pain, the Veteran requested a withdrawal of this appeal.

2. The Veteran is a "Persian Gulf Veteran." 

3. The Veteran has current diagnoses of fibromyalgia and chronic fatigue syndrome, which are "qualifying chronic disabilities" for purposes of 38 C.F.R. § 3.317, and which have manifested to a compensable degree for a period of at least six months. 

4. The Veteran has current neuropsychological and gastrointestinal symptoms, which are manifestations of a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317, and which have manifested to a compensable degree for a period of at least six months. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for a lump in the left testicle with associated pain have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for fibromyalgia have been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for chronic fatigue syndrome have been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

4. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for neuropsychological symptoms as a manifestation of a medically unexplained, chronic multi-symptom illness have been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

5. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for gastrointestinal symptoms as a manifestation of a medically unexplained, chronic multi-symptom illness have been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

During the November 2015 Board hearing, the Veteran requested to withdraw his appeal regarding the issue of entitlement to service connection for a lump in the left testicle with associated pain. See Hearing Transcript p. 2. Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed. 

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's 
duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The claims of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, neuropsychological symptoms, and gastrointestinal symptoms have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). Thus, the Board must consider both direct and presumptive theories of entitlement with respect to the Veteran's claims of service connection. However, as the Board, as adjudicated below, is granting service connection based on presumptive service connection, the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the direct service connection theory will not be further discussed. See 38 U.S.C.A. § 7104. 

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. 
§ 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained, chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a). 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. Regarding claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are competent to report objective signs of illness. Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained, chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). The term medically unexplained, chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a). 

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to:  irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. A diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require that symptoms are present for at least six months prior to the diagnosis and are of sufficient severity to diagnose the specific disorder for at least three months prior to the diagnosis. 
38 C.F.R. § 3.317(a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. 
§ 3.317(a). Signs or symptoms which may be manifestations of an undiagnosed illness or a medically unexplained, chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a). 

Fibromyalgia, Chronic Fatigue Syndrome, Neuropsychological Symptoms, and Gastrointestinal Symptoms

The Veteran contends that service connection is warranted for fibromyalgia, chronic fatigue syndrome, neuropsychological symptoms, and gastrointestinal symptoms. Specifically, the Veteran contends that he developed these disabilities and symptoms as a result of exposures incurred during his service in the Persian Gulf. 

The Veteran has confirmed service in the Persian Gulf. The Veteran served in the United States Navy including service in the Persian Gulf between January and April 1991. As a result of his service, the Veteran was awarded the Southwest Asia Service Medal. 

The Veteran has current diagnoses of fibromyalgia and chronic fatigue syndrome. A November 2014 private treatment record reflects that the Veteran reported "multiple different symptoms but mainly generalized pain ever since he was discharged from the military." The private rheumatologist noted that the Veteran reported constant joint and muscle pain and chronic fatigue, and following examination, the private rheumatologist diagnosed fibromyalgia. A November 2015 Chronic Multi-Symptom Illnesses - Service Connected Questionnaire completed by the Veteran's private osteopathic physician indicates that the Veteran also has a diagnosis of chronic fatigue syndrome. 

The Veteran has current neuropsychological symptoms. A May 2015 private treatment record reflects that the Veteran and his wife reported concern regarding his memory changes; however, a July 2015 private treatment record reflects that a brain magnetic resonance imaging study was normal. The November 2015 Chronic Multi-Symptom Illnesses - Service Connected Questionnaire completed by the Veteran's private osteopathic physician indicates the Veteran has symptoms of memory loss and difficulty concentrating, and attributed these symptoms to a medically unexplained, chronic multi-symptom illness.

The Veteran has current gastrointestinal symptoms. Private medical records dated between 2010 and 2013 reflect symptoms of substernal pain, indigestion, and nausea. An August 2010 esophagogastroduodenoscopy (EGD) report reflects diffuse erythema (redness) in the gastric mucosa, but an otherwise normal gastrointestinal tract with no ulcerations and biopsies normal for celiac disease. Similar results were documented in an August 2011 EGD report. 

Fibromyalgia and chronic fatigue syndrome are "qualifying chronic disabilities" for purposes of 38 C.F.R. § 3.317. Moreover, neuropsychological symptoms and gastrointestinal symptoms are specifically listed as manifestations of a medically unexplained, chronic multi-symptom illness under 38 C.F.R. § 3.317(b). See also 38 C.F.R. § 4.71a, Diagnostic Code 5025 (noting symptoms associated with fibromyalgia); 38 C.F.R. § 4.88 (noting symptoms associated with chronic fatigue syndrome). While the Veteran's neuropsychological and gastrointestinal symptoms have not been specifically delineated as a manifestation of his fibromyalgia, of chronic fatigue syndrome, or of a separate medically unexplained, chronic multi-symptom illness, the medical evidence does not provide an alternative source for these symptoms. 

Finally, the evidence demonstrates that the Veteran's fibromyalgia, chronic fatigue syndrome, neuropsychological symptoms, and gastrointestinal symptoms have manifested to a compensable level for at least six months. In this regard, a compensable disability rating for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, requires continuous medication for symptom control. 38 C.F.R. § 4.71a, Diagnostic Code 5025. A compensable disability rating for chronic fatigue syndrome, characterized by debilitating fatigue, cognitive impairment (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms, requires a period of incapacitation of at least one week's duration in the preceding year or requires continuous medication for symptom control. 38 C.F.R. § 4.88b, Diagnostic Code 6354. Private treatment records reflect continuous use of various medications for treatment of the Veteran's symptoms for at least six months.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's fibromyalgia, chronic fatigue syndrome, neuropsychological symptoms, and gastrointestinal symptoms have manifested to a compensable level for at least six months. As the Veteran is a "Persian Gulf Veteran" and fibromyalgia, chronic fatigue syndrome, neuropsychological symptoms, and gastrointestinal symptoms are considered qualifying chronic disabilities under 38 C.F.R. § 3.317, the Board finds that the criteria for service connection for fibromyalgia, chronic fatigue syndrome, neuropsychological symptoms, and gastrointestinal symptoms have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The appeal of entitlement to service connection for a lump in the left testicle with associated pain is dismissed. 

Service connection for fibromyalgia is granted. 

Service connection for chronic fatigue syndrome is granted. 

Service connection for neuropsychological symptoms as a manifestation of a medically unexplained, chronic multi-symptom illness is granted. 

Service connection for gastrointestinal symptoms as a manifestation of a medically unexplained, chronic multi-symptom illness is granted. 


REMAND

The Board has determined that additional development is necessary as to the remaining claims. 

Headaches and upper respiratory symptoms may be considered manifestations of a medically unexplained, chronic multi-symptom illness such as fibromyalgia or chronic fatigue syndrome. However, the medical evidence regarding the Veteran's headaches and upper respiratory symptoms is unclear with respect to the etiology of these symptoms. Accordingly, a new examination is needed in this case. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of the Veteran's headaches, sinus symptoms, and throat and ear symptoms, to include as manifestations of a medically unexplained, chronic multi-symptom illness. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following sets of opinions:


Headaches as a Pre-Existing Disability

a. Did the Veteran's headaches CLEARLY AND UNDEBATABLY (i.e., through unmistakable factual and medical evidence) exist prior to service?

If yes, the VA examiner is asked to identify such factual and medical evidence. 

b. If the Veteran's headaches CLEARLY AND UNDEBATEBLY existed prior to service, were his headaches ALSO CLEARLY AND UNDEBATEBLY NOT AGGRAVATED (i.e., NOT PERMANENTLY WORSENED) by service?

If clear and undebatable evidence HAS NOT BEEN SHOWN that BOTH the Veteran's headaches existed prior to service AND that his headaches were not aggravated by service, the Veteran is presumed sound at service entrance. In that case, the VA examiner should address the Veteran's headaches in the set of opinions labeled "Gulf War Examination Opinions." 

Sinus Symptoms as a Pre-Existing Disability

a. Do the Veteran's reported sinus symptoms constitute a disability separate and distinct from his already service-connected allergic rhinitis?

b. If yes, did the Veteran's sinus symptoms CLEARLY AND UNDEBATABLY (i.e., through unmistakable factual and medical evidence) exist prior to service?

If yes, the VA examiner is asked to identify such factual and medical evidence. 

c. If the Veteran's sinus symptoms CLEARLY AND UNDEBATEBLY existed prior to service, were his sinus symptoms ALSO CLEARLY AND UNDEBATEBLY NOT AGGRAVATED (i.e., NOT PERMANENTLY WORSENED) by service?

If clear and undebatable evidence HAS NOT BEEN SHOWN that BOTH the Veteran's sinus symptoms existed prior to service AND that his sinus symptoms were not aggravated by service, the Veteran is presumed sound at service entrance. In that case, the VA examiner should address the Veteran's sinus symptoms in the set of opinions labeled "Gulf War Examination Opinions." 

Gulf War Examination Opinions

The VA examiner should provide the following opinion with respect to the claimed throat and ear symptoms:

Do the Veteran's reported throat and ear symptoms constitute a disability separate and distinct from his already service-connected allergic rhinitis or his claimed sinus symptoms?

If yes, the VA examiner should proceed with providing the additional opinions. The VA examiner should also provide the following opinions with respect to the claimed headaches and/or sinus symptoms if and only if clear and undebatable evidence has NOT been shown that these symptoms pre-existed service AND were not aggravated by service.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner should address the following questions FOR EACH SUBSET OF SYMPTOMS (headaches, sinus symptoms, and throat and ear symptoms) as appropriate:

a. Is the Veteran's reported symptomatology attributable to a known clinical diagnosis or is his symptomatology a manifestation of an undiagnosed illness?

b. If the Veteran's symptomatology is attributable to a known clinical diagnosis, then the VA examiner is asked to provide the following opinion:

Is the Veteran's symptomatology consistent with a diagnosable, but medically unexplained, chronic multi-symptom illness of unknown etiology (as opposed to a diagnosable, chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis)?

c. If the Veteran's symptomatology is NOT consistent with a medically unexplained, chronic multi-symptom illness, then the VA examiner is asked to provide the following additional opinions:

a. Did the Veteran's diagnosed disability have its onset during service or is it otherwise causally related to any event or circumstance of service?

b. Is the Veteran's diagnosed disability related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

c. Is the Veteran's diagnosed disability proximately due to or aggravated by the service-connected allergic rhinitis?

If the opinion is that the diagnosed disability was aggravated by service-connected allergic rhinitis, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The April 1985 service entrance examination report documents normal head, nose, sinus, throat, and ear examinations. The accompanying Report of Medical History form indicates that the Veteran reported a history of frequent headaches and sinusitis; the service physician noted a history of sinusitis and sinus headaches. 

*A November 1986 X-ray performed following a motor vehicle accident that documented a large mucus retention cyst in the left maxillary sinus. 

*A March 1987 service treatment record that reflects complaints of a sore throat; the service clinician diagnosed probable strep pharyngitis. A follow-up service treatment record confirms the diagnosis of pharyngitis. 

*A January 1988 service treatment record that reflects complaints of a sore throat, nasal congestion, hoarseness, productive cough with mucus, and achiness; the service clinician diagnosed an upper respiratory infection. 

*A November 1988 service treatment record that reflects complaints of nasal congestion, hoarseness, productive cough with phlegm, and a sore throat; the service clinician diagnosed an upper respiratory infection and laryngitis. 

*The July 1991 service separation examination report documents normal head, nose, sinus, throat, and ear examinations. The accompanying Report of Medical History form indicates the Veteran reported a history of frequent or severe headaches and sinusitis; the service physician noted a history of allergic rhinitis. 

*A July 2001 private treatment record that reflects the Veteran reported "frequent sinus headaches." The private clinician provided the assessment "frequent headaches - chronic sinusitis?"

*A March 2007 private treatment record that reflects complaints of a stuffy nose and headaches. The private clinician noted that a MRI documented mucus retention cysts in the maxillary sinuses and adenoidal tissue. See December 1996 MRI report. 

*A May 2007 private treatment record that reflects complaints of bilateral ear pain with associated left neck pain and scratchy throat. The private clinician diagnosed Eustachian tube dysfunction. A September 2007 private treatment reflects that the Eustachian tube dysfunction had resolved. 

*A February 2010 VA examination report that reflects that the Veteran has had migraine headaches for 30 years and sinus symptoms for 20 years. The Veteran reported daily headaches resulting in severe pain, photosensitivity, eye pain, nausea, and phonosensitivity that can last almost 12 hours. The Veteran reported constant sinus symptoms with headaches and seven non-incapacitating episodes a year. The VA examiner diagnosed migraine headaches, but indicated no current sinus pathology as the sinus X-ray was within normal limits. 

*A May 2010 VA examination report that reflects the Veteran reporting chronic headaches that began during childhood. The Veteran reported constant headaches that vary in intensity, but he denied a specific trigger. The Veteran also reported noticing sinus symptoms as beginning in 1998 and reported nasal congestion, headaches, sneezing, and watery eyes daily; however, the Veteran reported no recent treatment for a sinus condition. Following examination, the VA examiner diagnosed migraine headaches and sinus headaches, indicating that the Veteran's daily headaches may be related to his sinus condition. 

*An August 2010 VA treatment record that reflects complaints of chronic nasal symptoms and chronic, intermittent headache. The VA clinician noted a clear CT scan of the sinuses except for inflammation. The VA clinician diagnosed rhinogenic headache, indicating that the symptoms were consistent with a rhinogenic trigger; the clinician ordered another CT scan to evaluate the sinuses as the source of the headaches. The repeat CT scan documented inflammation in a left tooth root at the floor of the maxillary sinus, which the VA clinician indicated might be the source of the migraine headaches. See October 2010 VA treatment record. 

*A February 2013 private emergency department treatment record that reflects the Veteran sought treatment for a migraine headache. The Veteran reported usual improvement in his migraine headache symptoms with pain injections in his neck. The Veteran denied sinus congestion. 

*A July 2015 private treatment record that indicates the Veteran's headaches may be related to the musculature in his cervical spine. 

*The Veteran's testimony during November 2015 Board hearing in which he indicated that his headaches and sinus symptoms were aggravated by service in that the symptoms have increased in frequency and severity. The Veteran also indicated that his allergic rhinitis is a trigger to his headaches and has aggravated his sinus symptoms. 

*The November 2015 Chronic Multi-Symptom Illnesses Service Connected Questionnaire completed by the Veteran's private physician that indicates the Veteran's migraine headaches are a stand-alone condition and not a manifestation of a medically unexplained, chronic multi-symptom illness, but may be secondary to Gulf War Illness. However, the private physician indicated that the Veteran's recurrent sinus congestion is a manifestation of a medically unexplained, chronic multi-symptom illness. Regarding the claimed throat and ear symptoms, the private physician described these symptoms as seasonal allergic rhinitis and chronic sinusitis, and indicated these symptoms were a manifestation of a medically unexplained, chronic multi-symptom illness. 

*VA treatment records through February 2016 that document a history of migraine headaches and chronic neck pain. VA treatments records also document recurrent trigger point injections in the cervical spine musculature.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Then, review the VA examiner's report to ensure that it adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


